719 S.E.2d 44 (2011)
STATE
v.
Mark Wade GENTRY.
No. 483P11-1.
Supreme Court of North Carolina.
December 8, 2011.
Mark Wade Gentry, Nashville, for Gentry, Mark Wade.
Laura Edwards Parker, Assistant Attorney General, for State of North Carolina.
James R. Woodall, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 8th of November 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 8th of December 2011."